     Case 3:20-cv-01490-TWR-AGS Document 10 Filed 10/30/20 PageID.393 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    AARON RAISER,                                      Case No.: 20-CV-1490 TWR (AGS)
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13    v.                                                 PREJUDICE PLAINTIFF’S EX
                                                         PARTE APPLICATION FOR
14    THE UNITED STATES DISTRICT
                                                         EXTENSION OF TIME TO
      COURT FOR THE SOUTHERN
15                                                       SERVE DEFENDANTS
      DISTRICT OF CALIFORNIA, et al.,
16                                  Defendants.          (ECF No. 9)
17
18         Presently before the Court is Plaintiff Aaron Raiser’s Ex Parte Application for Order
19   Allowing Extension of Time to Serve Summons, Complaint (“Ex Parte App.,” ECF No.
20   9), which was accepted on discrepancy because, as of the date of this Order, the docket
21   reflects neither that Plaintiff has paid the filing fee nor that a summons has been issued.
22   (See ECF No. 8.) The Court therefore DENIES WITHOUT PREJUDICE Plaintiff’s Ex
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                             20-CV-1490 TWR (AGS)
     Case 3:20-cv-01490-TWR-AGS Document 10 Filed 10/30/20 PageID.394 Page 2 of 2



 1   Parte Application, which Plaintiff MAY RENEW after he has paid the filing fee and a
 2   summons has been issued.
 3         IT IS SO ORDERED.
 4
 5   Dated: October 30, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      20-CV-1490 TWR (AGS)
